consensual; (3) the victim was forced to testify against him; (4) the victim
                was motivated by jealousy and revenge; and (5) the victim regretted
                testifying against him and intends to seek assistance from a lawyer "about
                [her] testimony and to get [him] out." Appellant argues that this new
                evidence is relevant to the jury's determination of the victim's credibility,
                bias, and motive to fabricate and therefore he is entitled to a new trial.
                            The district court found that the pictures and letters were not
                new evidence because the information revealed in them was presented at
                trial but "just put in a different way in these letters." And as to
                appellant's allegation that the victim was coerced to testify, the district
                court found that evidence had been introduced at trial that the victim felt
                compelled to testify by her mother. Our review of the record shows the
                following. The victim testified extensively about the nature of her
                relationship with appellant and that she maintained contact with him
                after the offenses when she returned to her home in Florida and continued
                to express her love for him. The victim also testified that her mother
                would "kick her out" if she did not testify against appellant. As to
                appellant's contention that the victim's letters show that she was
                compelled by parties other than her mother, we conclude that this claim is
                speculative. While the victim expressed in her letters that she regretted
                testifying against appellant, wanted to help free him from incarceration,
                was jealous of appellant's relationship with his girlfriend, and was hurt
                and upset with appellant, did not realize that appellant would be
                subjected to lengthy incarceration, and still wanted to be with appellant,
                she did not suggest that the offenses did not occur and in fact made
                several references to appellant's actions.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                              Having carefully reviewed the evidence at issue and the record
                  before us, we conclude that the district court did not abuse its discretion
                  by denying appellant's motion for a new trial without conducting an
                  evidentiary hearing. See Servin v. State, 117 Nev. 775, 792, 32 P.3d 1277,
                  1289 (2001) (observing that the district court has broad discretion in
                  ruling on a timely motion for a new trial). Overall, the letters and pictures
                  show the victim's continued emotional attachment to appellant that was
                  evident at trial, and we conclude that the evidence is insufficient to satisfy
                  the showing necessary to warrant a new trial. See Mortensen v. State, 115
                  Nev. 273, 286, 986 P.2d 1105, 1114 (1999) (listing factors to consider in
                  ruling on a motion for a new trial based on newly discovered evidence:• the
                  evidence is newly discovered; material to the defense; would not have been
                  discovered or produced for trial with the exercise of reasonable diligence;
                  is non-cumulative; would render a different result probable upon retrial;
                  does not solely contradict, impeach, or discredit a former witness, unless
                  the witness is so important that a different result would be reasonably
                  probable; and is the best evidence the case admits). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                           Hardesty


                                                  J.




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    eD
                cc:   Hon. Michael Villani, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A